Judgment, Supreme Court, New York County, rendered February 5, 1976, convicting defendant upon a plea of guilty to attempted robbery in the first degree and sentencing defendant as a predicate felon to an indeterminate term of three and one-half to seven years imprisonment, unanimously affirmed. Defendant urges on appeal that he did not fully appreciate or understand the consequences of his guilty plea. He alleges a defect in the plea resulting from the failure of the court to inquire adequately as to the circumstances of the crime (People v Serrano, 15 NY2d 304). It is fairly apparent that the court should have conducted a more complete and extensive inquiry as to the circumstances underlying the commission of the crime. Although at the time sentence was to be imposed, defendant made a statement somewhat inconsistent with his prior guilty plea, we perceive no error under the facts and circumstances here. The statement was made in conjunction with and to support defendant’s request that the court impose a sentence of probation. Moreover, it is clear that the court inquired at the time of sentence whether defendant wished to withdraw his guilty plea and proceed to trial. Defendant declined to do so and requested that sentence be imposed. We have examined and reject as lacking in merit defendant’s remaining contention that the sentence imposed was excessive and an abuse of discretion. Concur—Murphy, P. J., Fein, Lane, Sandler and Sullivan, JJ.